
	

113 S1287 IS: To amend the Internal Revenue Code of 1986 to raise the limitation on the election to accelerate the AMT credit in lieu of bonus depreciation for 2013.
U.S. Senate
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1287
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2013
			Ms. Stabenow (for
			 herself, Mr. Blunt,
			 Mr. Brown, and Mr. Roberts) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to raise the
		  limitation on the election to accelerate the AMT credit in lieu of bonus
		  depreciation for 2013.
	
	
		1.Temporary increase in
			 limitation on election to accelerate the AMT credit in lieu of bonus
			 depreciation
			(a)In
			 generalSubparagraph (J) of
			 section 168(k)(4) of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new clause:
				
					(v)Special maximum
				increase amount for 2013In the case of round 3 extension
				property placed in service by a corporation—
						(I)subparagraph
				(C)(iii) shall not apply, and
						(II)the term
				maximum increase amount means an amount that is 50 percent of the
				AMT credit increase amount determined with respect to such corporation under
				subparagraph
				(E).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2012, in taxable years ending after such
			 date.
			
